McCown, J.,
concurring in part, and dissenting in part.
I dissent for the reasons more fully set out in my dissent in Kelly v. State, post p. 286, 281 N. W. 2d 909.
Where a tenant of state school lands acquires a compensable interest in an “improvement” to the extent of the reasonable value of labor, supplies, and money expended or contributed by him for a permitted “improvement” to the land, or its cost if purchased from a former tenant, and he has had the exclusive use and benefit of the lands and the “improvement” for the term of his lease, to permit him to have a greater compensable interest at the termination of his lease than he had to begin with is clearly a violation of the basic principles of trust law. The holding in State v. Rosenberger, 187 Neb. 726, 193 N. W. 2d 769, prevents such a violation and should be followed. To the extent that the majority opinion here overrules State v. Rosenberger, supra, it violates the terms of the state school land trust set out in the Enabling Act and the Constitution of Nebraska.
Clinton, J., joins in this concurrence and dissent.